Citation Nr: 1112350	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right fourth finger disorder.

2.  Entitlement to service connection for numbness of the left foot.

3.  Entitlement to service connection for the residuals of a laminotomy.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to March 1989.

This matter arises before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2010, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The issue of entitlement to service connection for the residuals of a laminotomy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran is currently diagnosed with a right fourth finger disorder.

2.  The competent evidence of records shows that the Veteran's service-connected hypertension has caused his diabetes mellitus.

3.  The competent evidence of records shows that the Veteran's service-connected diabetes mellitus has caused his peripheral neuropathy of the left lower extremity, claimed as numbness of the left foot.    

CONCLUSIONS OF LAW

1.  A right fourth finger disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010). 

2.  The Veteran's diabetes mellitus is proximately due to or the result of his service-connected hypertension.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

3.  The Veteran's peripheral neuropathy of the left lower extremity is proximately due to or the result of his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  (The Board notes that the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).)

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated January 2007, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorders on a direct and secondary basis and described the types of evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The VCAA notice letter also addressed the elements of degree of disability and effective date.  

The Board further notes that the Veteran was provided with a copy of the June 2007 rating decision, the April 2008 statement of the case, and the June 2010 supplemental statement of the case, which cumulatively included a discussion of the facts of the claims, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  
To fulfill its statutory duty to assist, the RO afforded the Veteran with a compensation and pension examination for his diabetes in May 2010, obtained the Veteran's private treatment records to the extent possible, and associated the Veteran's service treatment records (STRs) and hearing transcript with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was more than adequate, as it was predicated on a full reading of the available medical records in the Veteran's claims file.  The examination included the Veteran's subjective complaints about his disability and the objective findings needed to decide the issue of service connection. 

The Veteran was not provided a VA examination in conjunction with his claim for his right fourth finger disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; and (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as will be described in greater detail below, there is no duty on the part of VA to provide a medical examination, because the Veteran has not sent any evidence suggesting he has a current disability or persistent or recurrent symptoms of a current disability or further suggesting any link to service, and no evidence thus supportive has otherwise been obtained.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims.  


Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Right Fourth Finger

The Veteran filed a claim for a right fourth finger disorder in September 2006.  He claimed that he hurt his finger in service while playing softball.  While the record reflects treatment for a mallet finger during service, post service records fail to reflect treatment or a diagnosis of a right fourth finger disorder.  

The Veteran indicated on his November 2007 Notice of Disagreement that the finger was not fully functional.  He clarified during the October 2010 Board hearing that the main symptom was an inability to grab as tightly with that finger when he grabs something with that end of the hand.  While the Veteran is competent to discuss such a limitation, the Board finds this statement alone is insufficient to find there is a current disability.  The Board does not doubt the Veteran's credibility; however, his competent and credible statement concerning limited function are insufficient to diagnose a condition as he does not have expertise necessary to link the limited function to an actual diagnosed condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

As the Veteran provided competent and credible evidence of a symptom (mainly the claim it was not fully functional), the Board carefully considered whether a VA examination to determine whether there was a disability was necessary.  However, in the present case other statements of the Veteran indicate that the symptom was not persistent and recurrent and therefore it does not meet the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006)(noting that a VA medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability) (Emphasis added).  For example, the Board observes that the Veteran's upper extremities were clinically normal at his January 1989 retirement examination.  Furthermore, at his October 2010 Travel Board hearing, the Veteran did not indicate the decreased grip strength was persistent or recurrent but rather described it as occurring if he "grab[bed] something wrong and have it on that end of the hand."  Furthermore, the Veteran testified that he has never had any treatment for his finger and did not even think about it 99 percent of the time.  He also stated that he had no pain in his finger and really was most concerned that it was "ugly to look at."  Even assuming the symptom was sufficient to constitute a persistent or recurrent symptom, there is simply no evidence suggesting a link between the current symptom and the Veteran's injury in service.  Accordingly, a VA examination is not warranted in the present case.  

In sum, the probative evidence of record does not show a diagnosis of a right fourth finger disorder at any time during the course of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary, and, therefore, the decision based on that interpretation must be affirmed).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the preponderance of the evidence is against the Veteran's claim, and service connection for a right fourth finger disorder is not warranted.  As such, the Veteran's appeal is denied.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

Diabetes Mellitus and Numbness of the Left Foot

The Veteran also filed claims for diabetes mellitus and "numbness" of his left foot in September 2006.  He argues that his service-connected hypertension caused his diabetes and implied that an ankle injury in service resulted in his current left foot numbness.  

Regarding the Veteran's claimed diabetes mellitus, the competent medical evidence of record indicates that he was diagnosed with the disease in 1997.  Therefore, the issue at hand is whether the Veteran's diabetes mellitus was caused or aggravated by his service-connected hypertension or whether it was otherwise related to his period of active military service.  The record contains two competent medical opinions regarding the etiology of the Veteran's diabetes mellitus.

First, the Veteran presented for a compensation and pension examination in May 2010.  The examiner noted that the Veteran was diagnosed with an essential hypertension in the 1970s.  She also cited his diagnosis of atherosclerotic coronary artery disease in June 2000, as well as diagnoses for chronic kidney disease, cerebrovascular disease, and peripheral vascular disease.  After examining the Veteran, the examiner confirmed his Type II diabetes mellitus diagnosis but found that it was not secondary to, related to, caused by, or aggravated by his service-connected hypertension.  In support of this opinion, she stated that the Veteran was diagnosed with hypertension in the 1970s and that the pathogenesis of hypertension is very complex.  In this examiner's opinion, if the Veteran's hypertension was diagnosed as a metabolic syndrome, then diabetes mellitus should have been diagnosed in the 1970s as well.  However, the Veteran was not diagnosed with diabetes until 1997.  At that time he had also had a major obesity problem, which the examiner identified as the cause of his diabetes in addition to "other unknown factors."   

On the contrary, the Veteran's private physician submitted a statement to VA in April 2007.  He agreed that the Veteran was diagnosed with diabetes in 1997 and stated that the Veteran had been on therapy since then that consisted of pills, insulin, diet, and lifestyle management.  The doctor asserted that the association of hypertension with diabetes is quite close with hypertension appearing earlier than the abnormality of blood sugars.  Insulin resistance and Endothelial dysfunction contribute to the disease state and the clustering of risk factors of hypertension, overweightness, and hyperlipidemia.  According to the doctor, a person with diabetes might develop high blood pressure for multi-factorial reasons, including high levels of insulin that occur at least 10 years before the onset of abnormal sugars that in turn causes an increase in the sympathetic overload of the nervous system and causes the kidneys to retain quite a bit of sodium, which will increase the systemic blood pressure.  Once a person has had diabetes for a while, the kidney will reabsorb any sugar spilled and bring sodium along with it, causing further aggravation of the blood pressure.  Thus, hypertension is the "tip of the iceberg" and is the first thing doctors see with insulin resistance syndrome.  Therefore, the Veteran's doctor found that his hypertension is closely related to his problem of insulin resistance and diabetes even before the formal 1997 diagnosis of diabetes.  In fact, the doctor stated that hypertension cannot be separated into its own isolated disease state because it is a part of diabetes and that the Veteran has "had this for quite a few years."  The Board interprets this doctor's opinion as essentially saying that hypertension was the first indication of the diabetes and accordingly was related to the diabetes.    

Based on the foregoing, the Board finds that the probative evidence of record is in equipoise regarding whether the Veteran's service-connected hypertension caused or aggravated his diabetes mellitus.  Under the provisions of 38 U.S.C.A. §  5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Since such a balance is present in this case, the Board affords the Veteran the benefit of the doubt in finding that his service-connected hypertension caused his diabetes.  Therefore, service connection for type II diabetes mellitus is warranted, and the Veteran's appeal is granted.

As for the Veteran's claimed numbness in his left foot, the Board notes that one doctor, Dr. R.A., observed a lack of sensation in his left foot in May 2002 and December 2003.  Dr. R.A. also diagnosed the Veteran with positive neuropathy on monofilament in his left foot in September 2003 but completed a negative foot examination in December 2005.  The Veteran also presented a treatment record from Dr. F.C. dated November 2006 that indicated the Veteran had pain in his left foot with diabetic neuropathy.  

While this claim was pending, the U.S. Court of Appeals for Veterans Claims held that a claim is not limited to the diagnosis identified by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  The Board therefore finds that the Veteran's claim for numbness of the left foot properly encompasses a diagnosis of peripheral neuropathy of the left foot.   

In this regard, the Board observes that the aforementioned May 2010 compensation and pension examiner indicated that the Veteran reported tingling and numbness sensations in his bilateral feet.  He did not take medication for these symptoms and denied tingling and numbness sensations in his bilateral hands.  On examination, monofilament and pinprick sensations were found to be decreased over the Veteran's bilateral lower extremities involving up to the bilateral ankle joints.  Vibration sensation was found to be decreased over the Veteran's bilateral distal lower extremities, and bilateral ankle reflexes were absent.  The examiner diagnosed the Veteran with mild peripheral neuropathy involving the bilateral lower extremities as a secondary complication of diabetes mellitus.

Therefore, the record contains a diagnosis of peripheral neuropathy of the left lower extremity and an opinion stating that it was caused by the Veteran's diabetes mellitus, which is now a service-connected disorder.  Thus, service connection for peripheral neuropathy of the left lower extremity is warranted, and the Veteran's appeal is granted.

ORDER

1.  Entitlement to service connection for a right fourth finger disorder is denied.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity is granted.

3.  Entitlement to service connection diabetes mellitus, type II, to include as secondary to service-connected hypertension, is granted.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to service connection for the residuals of a laminotomy.  

During the October 2010 Board hearing, the Veteran testified that he had received a brief period (approximately 15 checks) of benefits from Texas workman's compensation.  Records related to this are not associated with the claims file.  Hence, the RO should attempt to obtain copies of any determinations associated with the Veteran's award of workers' compensation, as well as copies of all medical records underlying those determinations.  38 C.F.R. § 3.159(c)(1).

VA must provide a compensation and pension examination to a Veteran when the information and evidence of record (1) contains competent lay or medical evidence of a currently diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period if the Veteran has the required service to trigger the presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran testified that he had numerous back sprains in service and was also involved in a motor vehicle accident in service.  The record also shows that he underwent a lumbar laminotomy in April 1993.  Therefore, the Veteran should be afforded a compensation and pension examination in order to determine if he has any residuals from this April 1993 surgery and to provide an opinion regarding whether there is a nexus between any current residuals and his period of active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate action to obtain a copy of any determinations associated with the Veteran's award of workers' compensation benefits, as well as copies of all medical records underlying those determinations.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c)(1) with respect to requesting records from private facilities.  All records/responses received, including negative responses, should be associated with the claims file.

2.  After obtaining any of the records requested above, the RO/AMC should schedule the Veteran for an appropriate examination to determine if he has any residuals from his 1993 back surgery and, if so, whether they are related to his period of active military service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state what residuals the Veteran is diagnosed with and whether those residuals are at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's military service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If the official cannot provide the above requested opinion without resort to speculation, it must be so stated and the reasons why must be provided.

3.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H.L. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


